Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Wolfgang Stutius on January 27, 2022.
The application has been amended as follows: 
Claims 33-34 are newly added and Claims 17, 24-26, and 30-32 are amended as follows: 
17. (Currently Amended) A method for operating a machine,  said method comprising: 
controlling a first actuator of the machine with a controller structure implemented in a control device of the machine, wherein the first actuator is embodied as a position-controlled or speed-controlled axis; and
wherein the control device is configured to:
 cyclically specifying to the controller structure, both in a normal operating mode and in a special operating mode of the machine,  a setpoint value for an action to be executed by the first actuator selected from a sequence of setpoint values[[;]], wherein in the normal operating mode, the setpoint value is determined with the control device using a utility program and, in the special operating mode, the setpoint value is determined using a system program that is different from the utility program; 
 accepting with the controller structure the specified setpoint value and an actual value for [[an]] the action executed by the first actuator, determining from the specified setpoint value and the actual value a control signal for the first actuator, and controlling the first actuator according to the determined control signal; and 
in the special operating mode, capturing with the control device actual values corresponding to the sequence of setpoint values, determining a frequency characteristic for the first actuator from the sequence of setpoint values specified in the special operating mode and the captured actual values, determining based on the frequency characteristic and on parameters of the controller structure, an evaluation for the first actuator and/or of the controller 

24. (Currently Amended) The method of claim 22, wherein the first parameters comprise filter parameters of a filter which uses the filter parameters to filter the actual values or a difference between the sequence of setpoint values and the actual values before determining a respective manipulated variable.  

25. (Currently Amended) The method of claim 24, wherein the respective manipulated variable is determined from the first parameters based on additional controller parameters that depend on the sequence of setpoint values and the filtered actual values or the filtered difference, and wherein the parameters of the controller structure are varied only when, despite a variation of the first filter parameters, the evaluation for the first actuator and/or the controller structure remains below a minimum evaluation.  

26. (Currently Amended) The method of claim 25, further comprising, when the controller parameters of the controller structure are varied, varying the controller parameters of at least one second actuator of the machine, which is also embodied as [[a]] the position-controlled or speed-controlled axis.

30. (Currently Amended) A system program for a control device of a machine, wherein the system program is embodied on a non-transitory storage medium and comprises machine code which when loaded into a memory of the control device and executed by the control device, causes the control device to: 
control a first actuator of the machine with a controller structure implemented in [[a]] the control device of the machine, wherein the first actuator is embodied as a position-controlled or speed-controlled axis[[,]]; 
cyclically specify to the controller structure, both in a normal operating mode and in a special operating mode of the machine, a setpoint value for an action to be executed by the first actuator selected from a sequence of setpoint values[[;]], wherein in the normal operating mode, the setpoint value is determined with the control device using a utility program and, in the special operating mode, the setpoint value is determined using a system program different from the utility program[[,]]; 
accept with the controller structure the specified setpoint value and an actual value for [[an]] the action executed by the first actuator, determine from the specified setpoint value and the actual value a control signal for the first actuator, and control the first actuator according to the determined control signal[[,]]; and 
in the special operating mode, capture the actual values corresponding to the sequence of setpoint values, determine a frequency characteristic for the first actuator from the sequence of setpoint values specified in the special operating mode and associated captured actual values, determine based on the frequency characteristic and on parameters of the controller structure, an evaluation for the first actuator and/or of the controller structure, and decide depending on the evaluation whether to transmit a message, and, if applicable, which type of message, to an operator of the machine or to a computing device over a computer network.

31. (Currently Amended) A control device for a machine, wherein the control device is programmed with a system program embodied on a non-transitory storage medium and comprising machine code which when loaded into a memory of the control device and executed by the control device causes the control device to: 
control a first actuator of the machine with a controller structure implemented in [[a]] the control device of the machine, wherein the first actuator is embodied as a position-controlled or speed-controlled axis[[,]]; 
cyclically specify to the controller structure, both in a normal operating mode and in a special operating mode of the machine, a setpoint value for an action to be executed by the first actuator selected from a sequence of setpoint values[[;]], wherein in the normal operating mode, the setpoint value is determined with the control device using a utility program and, in the special operating mode, the setpoint value is determined using a system program different from the utility program[[,]]; 
accept with the controller structure the specified setpoint value and an actual value for [[an]] the action executed by the first actuator, determine from the specified setpoint value and the actual value a control signal for the first actuator, and control the first actuator according to the determined control signal[[,]]; and 
in the special operating mode, capture the actual values corresponding to the sequence of setpoint values, determine a frequency characteristic for the first actuator from the sequence of setpoint values specified in the special operating mode and associated captured actual values, determine based on the frequency characteristic and on parameters of the controller structure, an evaluation for the first actuator and/or of the controller structure, and decide depending on the evaluation whether to transmit a message, and, if applicable, which type of message, to an operator of the machine or to a computing device over a computer network.

32. (Currently Amended) A machine,  comprising: 
a first actuator embodied as a position-controlled or speed-controlled axis; and 
a control device comprising a controller structure controlling the first actuator, wherein the control device is configured to: 
cyclically specify to the controller structure, both in a normal operating mode and in a special operating mode of the machine, a setpoint value for an action to be executed by the first actuator selected from a sequence of setpoint values[[;]], wherein in the normal operating mode, the setpoint value is determined with the control device using a utility program and, in the special operating mode, the setpoint value is determined using a system program different from the utility program[[,]]; 
accept with the controller structure the specified setpoint value and an actual value for [[an]] the action executed by the first actuator, determine from the specified setpoint value and the actual value a control signal for the first actuator, and control the first actuator according to the determined control signal[[,]]; and 
in the special operating mode, capture the actual values corresponding to the sequence of setpoint values, determine a frequency characteristic for the first , an evaluation for the first actuator and/or of the controller structure, and decide depending on the evaluation whether to transmit a message, and, if applicable, which type of message, to an operator of the machine or to a computing device over a computer network.

33. (New)  The method of claim 17, wherein the machine is embodied as a production machine or a machine tool.

34. (New)  The machine of claim 32, wherein the machine is embodied as a production machine or a machine tool.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Yutkowitz (US 6,281,650) teaches a machine (machine of fig.10), comprising: 
a first actuator (electric motor 404, fig.10) embodied as a position-controlled or speed-controlled axis (position, angle, and velocity feedback, fig.10); and a control device (computer 410, fig.10) comprising a controller structure controlling the first actuator (controller 412, col.37 lines 10-14), wherein the control device is configured to: specify to the controller structure, in a normal operating mode, a setpoint value for an action to be executed by the first actuator, wherein in the normal operating mode, the setpoint value is determined with the control device using a utility program (user inputs motion commands via parts program interface 414, col.37 lines 15-22; position commands are generated for control of the actuator 404, col.37 lines 23-25); and accept with the controller structure the specified setpoint value and an actual value for the action executed by the first actuator (position commands are compared to position feedback measurements, col.37 lines 25-29), determine from the specified setpoint value and the actual value a control signal for the first actuator, and control the first actuator according to the determined control signal (resulted voltage command controls the actuator 404 movement between a max position to min position to define the range of the axis, col.37 lines 29-68).


 Ito et al. (US 6,625,502) teaches a machine (NC system controlling a machine tool, fig.1 and col.1 lines 9-13), comprising: a first actuator (motor 10, fig.1) embodied as a position-controlled or speed-controlled axis (position and speed control, col.3 lines 20-23); and a control device (control unit 20, fig.1) comprising a controller structure controlling the first actuator (col.3 lines 23-27). Ito teaches of an automatic speed loop gain adjustment for a feedback control system including receiving position command from a Numerical Controller, generating position, speed, and current control from a servo amplifier based on detected position information from an encoder to drive the actuator that ultimately drives the machine tool (figs.1-2 and col.3 lines 12-54), establishing predetermined parameters for phase margin range and gain margin range (fig.5 and col.4 lines 39-67, col.5 lines 1-34), comparing detected phase and gain margin range from the predetermined phase and gain margin range, adjusting the speed loop gain when the detected phase and gain margin falls outside the predetermined range (col.5, lines 35-57).
Ito fails to teach cyclically specify to the controller structure, both in a normal operating mode and in a special operating mode of the machine, a setpoint value for an action to be executed by the first actuator selected from a sequence of setpoint values, wherein in the normal operating mode, the setpoint value is determined with the control 

Tazawa et al. (US 6,844,693) teaches a machine (control system of fig.1), comprising: a first actuator (electric motor 1, fig.1) embodied as a position-controlled or speed-controlled axis (position control 4 and speed control 5, fig.1); and a control device comprising a controller structure controlling the first actuator (drive control 6 drives the electric motor 1, fig.1), wherein the control device is configured to: cyclically specify to the controller structure, a setpoint value for an action to be executed by the first actuator selected from a sequence of setpoint values (selecting a parameter set from a plurality of sets of control parameters, fig.1 and col.31 lines 5-15); and accept with the controller structure the specified setpoint value and an actual value for the action executed by the first actuator (col.31 lines 23-40), determine from the specified setpoint value and the actual value a control signal for the first actuator, and control the first actuator according to the determined control signal (col.32 lines 11-25).
Tazawa fails to teach cyclically specify to the controller structure, both in a normal operating mode and in a special operating mode of the machine, a setpoint value for an action to be executed by the first actuator selected from a sequence of setpoint values, wherein in the normal operating mode, the setpoint value is determined with the control device using a utility program and, in the special operating mode, the setpoint value is determined using a system program different from the utility program; in the special operating mode, capture the actual values corresponding to the sequence of setpoint values, determine a frequency characteristic for the first actuator from the 

Allowable Subject Matter
Claims 17-34 are allowed.
The primary reason for the allowance of claims 17 and 30-32 is that the prior arts of record, taken alone or in combination, fail to disclose or render obvious the subject matter of:
“cyclically specify to the controller structure, in a special operating mode of the machine, a setpoint value for an action to be executed by the first actuator selected from a sequence of setpoint values, wherein in the special operating mode, the setpoint value is determined using a system program different from the utility program; and in the special operating mode, capture the actual values corresponding to the sequence of setpoint values, determine a frequency characteristic for the first actuator from the sequence of setpoint values specified in the special operating mode and associated captured actual values, determine based on the frequency characteristic and on parameters of the controller structure, an evaluation for the first actuator and/or of the controller structure, and decide depending on the evaluation whether to transmit a message, and, if applicable, which type of message, to an operator of the machine or to a computing device over a computer network.”
Claims 18-29 and 33-34 are allowed due to their dependency on claim 17 or 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                       January 28, 2022